Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 10/15/2020 and 04/27/2021.  An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 5, 6, and 9-21, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-13, 17, and 20 of U.S. Patent No. 11,002,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of Application 17/099,021 are contained within the limitations of U.S. Patent No. 11,002,943.
Application 17/099,021
U.S. Patent No. 11,002,943
Claim 1:
An optical imaging system comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system, 











and wherein the optical imaging system satisfies 0.4 < (TD)/TTL < 0.7, where TD is a sum of thicknesses along an optical axis of the lenses and TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of an image sensor of the optical imaging system, and where TD and TTL are expressed in a same unit of measurement;


wherein at least one inflection point is formed on either one or both of an object-side surface and an image-side surface of the seventh lens.
Claim 1:
An optical imaging system comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system; and 

a spacer disposed between the sixth and seventh lenses, wherein the optical imaging system satisfies 0.5 < S6d/f < 1.4, where S6d is an inner diameter of the spacer, f is an overall focal length of the optical imaging system, and S6d and f are expressed in a same unit of measurement.

Claim 13
wherein the optical imaging system satisfies 0.4 < (TD)/TTL < 0.7, where TD is a sum of thicknesses along an optical axis of the lenses and TTL is a distance along the optical axis from an object-side surface of the first lens to an imaging plane of an image sensor of the optical imaging system, and where TD and TTL are expressed in a same unit of measurement.

Claim 20
wherein a paraxial region of an object- side surface of the seventh lens is concave.
Claim 2
Claim 17
Claim 5
Claim 7
Claim 6
Claim 8
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11:
An optical imaging system comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system; and 

a spacer disposed between the sixth and seventh lenses, wherein the optical imaging system satisfies 0.5 < S6d/f < 1.4, where S6d is an inner diameter of the spacer and f is an overall focal length of the optical imaging system, and where S6d and f are expressed in a same unit of measurement.
Claim 1:
An optical imaging system comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system; and 

a spacer disposed between the sixth and seventh lenses, wherein the optical imaging system satisfies 0.5 < S6d/f < 1.4, where S6d is an inner diameter of the spacer, f is an overall focal length of the optical imaging system, and S6d and f are expressed in a same unit of measurement.
Claim 12
Claim 1
Claim 13
Claim 4
Claim 14
Claim 5
Claim 15
Claim 6
Claim 16
Claim 7
Claim 17
Claim 8
Claim 18
Claim 9
Claim 19
Claim 11
Claim 20
Claim 12
Claim 21
Claim 13


A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application 17/099,021
U.S. Patent No. 11,002,943
Claim 11:
An optical imaging system comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system; and 

a spacer disposed between the sixth and seventh lenses, wherein the optical imaging system satisfies 0.5 < S6d/f < 1.4, where S6d is an inner diameter of the spacer and f is an overall focal length of the optical imaging system, and where S6d and f are expressed in a same unit of measurement.
Claim 1:
An optical imaging system comprising: 

a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens, and a seventh lens sequentially disposed in numerical order along an optical axis of the optical imaging system from an object side of the optical imaging system toward an imaging plane of the optical imaging system; and 

a spacer disposed between the sixth and seventh lenses, wherein the optical imaging system satisfies 0.5 < S6d/f < 1.4, where S6d is an inner diameter of the spacer, f is an overall focal length of the optical imaging system, and S6d and f are expressed in a same unit of measurement.



Allowable Subject Matter
Claims 3, 4, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 3, though Jung et al., (U.S. Patent No. 11,002,943) discloses “The optical imaging system of claim 1,” Jung et al., fails to teach or suggest the aforementioned combination further comprising “wherein an object-side surface of the second lens is convex, an image-side surface of the second lens is concave, an object-side surface of the third lens is convex, an object-side surface of the sixth lens is convex, and/or an image-side surface of the seventh lens is concave.”
With respect to claim 4, though Jung et al., (U.S. Patent No. 11,002,943) discloses “The optical imaging system of claim 1,” Jung et al., fails to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system satisfies 0.4 < D13/D57 < 1.2, where D13 is a distance along an optical axis from an object-side surface of the first lens to an image-side surface of the third lens and D57 is a distance along the optical axis from an object-side surface of the fifth lens to an image-side surface of the seventh lens, and where D13 and D57 are expressed in a same unit of measurement.”
With respect to claim 7, though Jung et al., (U.S. Patent No. 11,002,943) discloses “The optical imaging system of claim 1,” Jung et al., fails to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system satisfies SD12 < SD34, where SD12 is a distance along an optical axis from an image-side surface of the first lens to an object-side surface of the second lens and SD34 is a distance along the optical axis from an image-side surface of the third lens to an object-side surface of the fourth lens, and where SD12 and SD34 are expressed in a same unit of measurement.”
With respect to claim 8, though Jung et al., (U.S. Patent No. 11,002,943) discloses “The optical imaging system of claim 1,” Jung et al., fails to teach or suggest the aforementioned combination further comprising “wherein the optical imaging system satisfies SD56 < SD67, where SD56 is a distance along an optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens and SD67 is a distance along the optical axis from an image-side surface of the sixth lens to an object-side surface of the seventh lens, and where SD56 and SD67 are expressed in a same unit of measurement.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872